 MONTGOMERY WARD & CO., INC.Montgomery Ward & Co., Incorporated and,RetailClerks UnionLocal No. 31,RetailClerksInterna-tionalAssociation,AFL-CIO. Cases 8-CA-6150and 8-RC-8000June 14, 1972DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING ANDJENKINSOn October 6, 1971, Trial Examiner John P. vonRohr issued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions only to the extentconsistent herewith, and to adopt his recommendedOrder as modified herein.The Trial Examiner found, and we agree, thatRespondent engaged in certain coercive interroga-tions and the granting of wage increases in violationof Section 8(a)(1) of the Act. We also agree with theTrialExaminer's conclusion that Respondent dis-charged employee David Wallace because of hisunion activity in violation of Section 8(a)(3). Theseunfair labor practices also constitutemeritoriousobjections to the election conducted on December 4,1970,which resulted in a vote unfavorable to theUnion. However, the Trial Examiner recommendedthat the election be set aside and the representationproceedings be dismissed in view of his conclusionthatRespondent violated Section 8(a)(5) when itrefused to bargain on October 13, 1970, a date hefound the Union possessed a majority of validauthorization cards.In fashioning a remedy, the Trial Examinerconcluded that Respondent's violations of the Actwere so severe and pervasive that the invocation oftraditional remedies would afford no guarantee thatan election would provide a more accurate index ofIThe Trial Examiner found October 13 to have been the critical date,and there are no exceptions to this finding Although the Union securedmore cards after October 13, the Respondent's total payroll increased, andtheGeneral Counsel has not succeeded in establishing that the Unionenjoyed a majority on any date after October 132Chairman Miller agrees that the cards of Michaels and Swetlic shouldnot be counted and that the Union never obtained a valid majorityHowever,the Chairman is of the view that numerous other cards relied ondo not evince a reliable measureof employeedesires because of conduct insolicitation that amounted to misrepresentation of the purpose of the card,519employee sentiment than the authorization cardsexecuted by a majority of employees, and concludedthat a bargaining order was necessary and appropri-ate, citingN.L.R.B. v. Gissel Packing Company, Inc.,395U.S. 575.We do not agree with the TrialExaminer's finding of the majority status of theUnion based on authorization cards and, conse-quently, do not adopt his recommendation to issue abargaining order.The Trial Examiner found there were 190 employ-ees in the appropriate unit on October 13, 1970, thecritical date, and at that time the Union possessed 97valid authorization cards, enough for a majority. Inmaking his count, the Trial Examiner purported todiscount all cards signed after October 13, butmistakenly included the card of Michaels which wasdated October 15.1 Properly, we must discount thecard of Michaels.In finding the Union did not possess a majority, wealso discount the card of Swetlic, an employee whowas told to sign his card and return it to Hiatt, asupervisor. Swetlic did return his signed card toSupervisor Hiatt. Under the circumstances, Swetlic'scard is tainted by supervisory influence and cannotbe used to establish the Union as bargainingrepresentative.Discounting the cards of Michaels and Swetlic, andwithout passing on the validity of other cardssubmitted by the Union,2 we conclude that theUnion was never the exclusive representative ofRespondent's employees and that Respondent didnot violate Section 8(a)(5) in refusing to bargain. Wewill, accordingly, dismiss the 8(a)(5) portions of thecomplaint. However, in order to adequately protectthe employees' Section 7 rights, we will order that thefirst election be set aside and that a second electionbe directed when circumstances permit the freechoice of a bargaining representative.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Trial Examiner, as modified below,and hereby orders that Respondent, MontgomeryWard & Co., Incorporated, Mansfield, Ohio, itsofficers, agents, successors, and assigns, shall take theie., the cardsof Thomas J Daley, CarolPollman, and Debra Lamneck TheChairmanisalso of the opinion that other cards involving solicitation bysupervisors are suspect,ie, cards of Efaw,Milligan,Reid, andDailyInthis regard,the Chairman would distinguishWKRG-TV,Inc,190 NLRBNo. 34, the case relied onby theTrial Examiner in finding nosupervisoryinfluence in securing the above cards.In that case,there had been minimalparticipationby a lower levelsupervisor and the supervisordid nothimselfsolicit or receive cards, facts not applicable to the circumstances here SeeClay CityBeverages, Inc,176NLRB 681197 NLRB No. 90 520DECISIONSOF NATIONALLABOR RELATIONS BOARDaction set forth in the Trial Examiner's recommend-ed Order, as so modified:1.Deleteparagraph 1(a) and substitute thefollowing:"(a)Unlawfully promising or granting wage in-creases for the purpose of undermining the Union."2.Delete paragraph 1(e).3.Deleteparagraph 2(a) and renumber thefollowing paragraphs accordingly.4.Substitute the attached notice for the TrialExaminer's.IT .IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesRespondent violated Section 8(a)(5), or any unfairlabor practices alleged but not herein found.IT IS HEREBY FURTHER ORDERED that the electionconducted on December 4, 1970, be, and it hereby is,set aside, and that Case 8-RC-8000 be remanded tothe Regional Director for Region 8 for the purpose ofconducting a new election at such time as he deemsthat circumstances permit the free choice of abargaining representative.[DirectionofSecond Election3 omitted frompublication.]3 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wyman-Gordon Co,394 U S.759Accordingly, it is hereby directed that an election eligibility list,containing the names and addresses of all the eligible voters,mustbe filedby the Employer with the Regional Director for Region 8 within 7 days afterthe date of issuance of the Notice of Second Election by the RegionalDirector The Regional Director shall make the list available to all parties tothe electionNo extension of time to file this list shall be granted by theRegional Director except in extraordinary circumstances Failure to complywith this requirement shall be grounds for setting aside theelectionwhenever proper objections are filedAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in RetailClerks Union Local No. 31, Retail Clerks Interna-tionalAssociation,AFL-CIO, or in any otherlabor organization, by discharging, or otherwisediscriminating against our employees because oftheir union activities.WE WILL NOT grant wage increases to keep ouremployees from joining or supporting the Union.WE WILL NOT interrogate our employees con-cerning their union activities or sympathies.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to join or assist, or to refrainfrom joining or assisting, any union, except to theextent that such right may be affected by anagreement requiringmembership in a labororganization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WE WILLofferDavid Wallace immediate andfull reinstatement to his former job or,if this jobno longer exists,to a substantially equivalentposition,without prejudice to his seniority orother rights and privileges,and make him wholefor any loss of pay suffered as a result of thediscrimination against him.MONTGOMERY WARD &CO., INCORPORATED(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application 'after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1695 Federal Office Building, 1240East Ninth Street, Cleveland, Ohio 44199, Telephone216-522-3715.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN P. voN ROHR, Trial Examiner: Upon a charge filedonDecember 10, 1970, the General Counsel of theNational Labor Relations Board, for the Regional- DirectorofRegion 8 (Cleveland, Ohio) issued a complaint onFebruary 19, 1971, against Montgomery Ward & Co.,Incorporated, herein called the Respondent or the Compa-ny, alleging that it had engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, as amended, herein calledthe Act. This case was consolidated with objections filedby the Petitioner (herein the Charging Party) in Case8-RC-8000. The Respondent filed an answer denying thecommission of any unfair labor practices.Pursuant to notice, a hearing was held before TrialExaminer John P. von Rohr in Mansfield, Ohio, on May18, 19, 20, 21, 25, 26, and 27, 1971. All parties wererepresented by counsel and were afforded opportunity toadduce evidence, to examine and cross-examine witnesses,and to file briefs. A brief was received from the MONTGOMERY WARD & CO., INC.Respondent on August 9, 1971, and it has been carefullyconsidered. I have also taken note of short memorandafiled by the General Counsel and the Charging Party onthe same date.Upon the entire record in the case and from myobservation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is an Illinois corporation with its principaloffice in Chicago, Illinois, and is engaged in the retail saleof general merchandise in Mansfield, Ohio, and elsewhere.TheMansfield store, the only facility here involved,annually sells goods and merchandise valued in excess of$500,000 and annually receives goods valued in excess of$50,000 from across state lines.Respondent admits, and I find, that it is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABORORGANIZATION INVOLVEDRetailClerksUnion LocalNo. 31, Retail ClerksInternational Association,AFL-CIO,is a labor organiza-tionwithin the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Background; The IssuesFollowing an organizational campaign which began onSeptember 28, 1970, by the Retail Clerks Union, a Board-conducted representation election was held on December4, 1970. Of 187 eligible voters, 182 ballots were cast; 86were for the Union, 92 were against, and 4 were challenges.The Union filed timely objections to the election and theRegional Director subsequently ordered that a hearing ontheobjectionsbe consolidated with the unfair laborpractice charges involved herein.At issue are allegations that Respondent dischargedDavid Wallace, the employee who initiated the organiza-tional campaign, in violation of Section 8(a)(3) of the Actand that Respondent engaged in various acts and conductindependently violative of Section 8(a)(1) of the Act. It isfurtheralleged that, on and after October 13, 1970,Respondent violated Section 8(a)(5) of the Act by refusingto recognize and bargain with the Union. Under theprinciple enunciated inN. L. R. B. v. Gissel Packing Compa-ny,395 U.S. 575, the General Counsel seeks the issuance ofa bargaining order herein.1It is conceded,and I find,that the appropriate unit consists of all full-time and regular part-time employees employed at Employer's Mansfield,Ohio, retail store and in its Longview warehouse, including the employees ofthe auto service center, but excluding the employees of the licensed hearingaid department, all department managers,managerial employees,confiden-tial employees, professional employees, guards, and supervisors as definedin the Act2All dates refer to the'year 1970 unless otherwise indicated3 I note that this is also the date utilized by the General Counsel in hisbriefFurthermore, in view of the demonstrated turnover of employees in521B.The Union's Majority StatusIt is undisputed that on October 13, 1970, Respondentreceived a letter from the Union dated October 8, 1970,wherein the Union stated that it represented a majority ofthe employees working at Respondent's Mansfield storeand offered to prove its majority status through a cardcheck.' Respondent declined the Union's demand by letterdated October 14, 1970:2 The question of the Union'smajority statuswas thoroughly litigated in the instanthearing.Although the General Counsel introduced anumber of union authorization cards which were signed byemployees subsequent to October 13, (on the ground thatthere was a "continuing" demand) I shall consider October13,1970, the date on which Respondent received theUnion's demand, to be the determinative date insofar asthe issue of the Union's majority is concerned.3 According-ly, since Respondent's records reflect, and I find, that atotal of 190 employees in the appropriate unit were inRespondent's employ on this date, it is apparent that theUnionmust have a total of 96 validly designatedauthorization cards to have achieved majority statUS.4Turning now to the cards, all cards considered hereinwere signed on or before October 13. The Respondentconcedes in its brief, and I find, that the authorizationcards of the following 71 employees are validly designatedauthorization cards:ConcededTed GlodowskiShirley ShipleyDean DitwilerVivian PerryRichard GeorgeCarl RoachMary GuarinoRose SpognardiHelda BordersStanley RickelRay GobleJeanne NewtonJim GertelRuth RemllongMartha AdkinsNancy StillwellRoxanne BarnettCharles ShaverJohn ButterbaughDoyle MyersStephen DaughertyBobby DeskinsRussellHinzMildred GoreCliffordHinzGreg StoferAliceMandusieLester ProsserDorothy KostoffHelen SteeleJudith BolingLonnie McGheeRaymond HollandThomas PayntonE.L.HaukLeslieWallaceSandra KinnanBruce VealLucilleKerrStephenWolfhopeJeanne JacksonHelen VogelDonald HarnngerWilliamWaddellRollin BrewerLuanne ShadeLouis BemillerDoris ZerbyPamela PutnamViolaWarnerthe unit, this is also the most feasible date to be utilized for the purposeindicated4Ibase my finding concerning the total number of employees as follows.G. C Exh 4 reflects that there were 191 employees on Respondent's payrollon October 7 Since G C Exh. 5 shows thatthreeemployees (IrmaCraighead,Jennie Jones, andYolanda Shopwell)were hired betweenOctober 7 and October 13, inclusive, and since G C. Exh 6 shows that fouremployees (Jotanda Fisher, Ivonne Maury, Caryln Price, and RandyUnderwood)were terminated prior to October 13,the total number ofemployees on October 13 adds up to 190 522Geraldine RuffinerHoward StoneTony Sell -Brenda MaurerHarry HarrisAlice KeppleCharlotte HotteRobert KillenJanice HewittErnest BarleyMichael SpognardiDECISIONS OF NATIONAL LABOR RELATIONS BOARDJoan DillyBeatrice SweetRobertWagnerJoseph TothCathy ClarkPeter BautzMartin BeeglePatriciaYoungEugene SchniderLarry StonyRelying on well-established Board precedent, Respon-dent contends that the cards of certain employees shouldnot be counted as valid because they were solicited andobtained by supervisors.5 The supervisors involved areJack Kelly, department manager of the tailor shop, andFrancis Hiatt, assistant manager of the auto service center.The General Counsel contends that Kelly and Hiatt are"low level" supervisors and that hence the cards whichthey solicited should not be regarded as tainted. I disagree.Thus, in the representation proceeding (Case 8-RC-8000)theRegionalDirector in his Decision and Direction ofElection stated, "After taking evidence on the issue, theparties stipulated, and I find, that all department managersshould be excluded from the unit as supervisory employ-ees."Similarly,and on the same basis, the RegionalDirector found Francis Hiatt to be a supervisor within themeaning of the, Act. Although I permitted the parties tooffer further evidence concerning the supervisory status ofKelly and Hiatt in the instant hearing, I find no persuasiveevidence that the Regional Director's finding as aforesaidshould be disturbed.6 Accordingly, I find that the cards ofthe following employees which were obtained either byKelly or Hiatt are invalid and should not be counted:Helen BolingElizabethHoffElizabeth CervenskiHazel GriceShirley BakerFred KohlerAngeline FerriseMarcilyn SpencerPaulMeyerRespondent further contends that thecards ofJames E.Efron, Jr.,RobertMilligan,andJamesReidare invalidbecause they were signed when Hiatt was present. I find nomerit to this contention.As indicated hereinafter, theorganizational campaign started on September 28, 1970, atwhich time JamesVance,supervisor of the auto service5Desiu Products, Inc,106NLRB 179,Insular Chemical Corp,128NLRB 93,Leas & McVithy, Inc,155 NLRB 389,Jack and JillStores, 178NLRB 458,Juniata Packing,182 NLRB 1406The transcript of the proceedings in Case 8-RC-8000 was received inevidence as part of the instant record From my independent review of thecenter,was discharged. In protest of this discharge, theemployees in this department engaged in a work stoppage.When employee David Wallace reported to work the sameday, the stnking employees spoke in favor of a union andasked that he obtain union authorization cards. Wallacethereupon left the premises and obtained cards from thecharging Union. When he returned, he passed them out tothe group of striking employees and all the employeespresent, including Efron, Jr.,Milligan, and Reid, signedthem at this time. Francis Hiatt, the assistant supervisor,was present in the group when the other employees signedthe card and it appears that he, like the others, also spokein general favor of a union. From the foregoing, I think ithardly can be said that Efron, Jr., Milligan, and Reidsigned the cards because they were induced to do so byHiatt.The Board has found cards signed by employeesunder similar circumstances to be valid.WKRG-TV,190NLRB No. 34. I find the cards of Milligan, Reid, andEfron, Jr. to be valid and they therefore should be counted.Although Respondent challenges the card ofJoanne Hyattas being invalid because a supervisor was allegedly presentat a union meeting when she signed it, there is no evidencethat a supervisor in fact was present at this meeting andHyatt testified that she was not aware of any supervisorsbeing present. I find the card of Joanne Hyatt to be valid.The card ofRobert R Swetlie, Jr,is also challenged byRespondent. Swetlie was given a card by employee FredKohler who told him that the purpose of the card was "toget the union in." Swetlie also asked him to read the card,sign it, and return it to Francis Hiatt. Swethe carried thecard in his pocket for 2 or 3 days and then signed it andgave it to Hiatt.7 Under the foregoing circumstances, it isclear that Swetlie's signing of the card was not at the behestof Hiatt. Indeed, the fact that he carried the card aroundfor several days before signing it is indicative that he gavesome thought to the matter before making up his ownmind. I find the card signed by Swetlie to be valid.EmployeeDonna Daileysigned a card given to her byemployee Helen Steele. She also received a card from DeanSchulte, a supervisor. She did not sign the latter card andalso testified that Schulte did not encourage her to sign it. Ifind Dailey's card to be valid.The remaining cards in dispute are challenged by theRespondent on the ground that misrepresentations as tothe purpose of the cards were made to the employees bythe card solicitors, viz, representations by the solicitors thatthe cards would be used only for the purpose of obtainingan election. In this connection, it is clear that the cards inthis case are so-called single purpose cards, which on theirface authorized the Union to represent the employees whotestimony taken therein,Iam satisfied that the Regional Director wascorrect in finding Kelly and Hiatt to be supervisors within the meaning ofthe ActrUncontroverted testimony of Swetke MONTGOMERY WARD &CO., INC.signed them.8 In considering the evidence pertinent to thevalidity of the disputed single purpose cards, I think it wellto reiterate the guidelines set forth by the Supreme CourtinN.L.R.B v. Gissel Packing Co., Inc,395U.S. 575,governing this issue, as follows:In resolving the conflict among the circuits in favorof approving the Board'sCumberlandrule, we think itsufficient to point out that employees should be boundby the clear language of what they signed unless thatlanguage is deliberately and clearly canceled by aunion adherent with words calculated to direct thesigner to disregard and forget the language above hissignature. There is nothing inconsistent in handing anemployee a card that says the signer authorizes theunion to represent him and then telling him that thecard will probably be used first to get an election ... .We cannot agree with the employers here thatemployees as a rule are too unsophisticated to bebound by what theysign unlessexpressly told that theiractofsigning represents somethingelse... .We agree, however, with the Board's own warningsinLevi Strauss,172 NLRB No. 57, 68 LRRM 1338,1341and n. 7 (1968), that in hearing testimonyconcerning a card challenge, trial examiners should notneglect their obligation to ensure employee free choiceby a too easy mechanical application of theCumber-landrules.We also accept the observation thatemployees are more likely than not, many months aftera card drive and in response to questions by companycounsel, to give testimony damaging to the union,particularly where company officials have previouslythreatened reprisals for union activity in violation ofSec. 8(a)(1).We therefore reject any rule that requires aprobe of an employee's subjective motivations asinvolving an endless and unreliable inquiry.We nevertheless feel that the trial examiner's findingsinGeneral Steel (seefn.5, supra)represent the limits oftheCumberlandrule's application.We emphasize thatthe Board should be careful to guard against anyapproach anymore rigid than that inGeneral Steel ....Inexplainingand reaffirming theCumberlandShoedoctrinein the context of unambiguouscards, the Board stated "Thus the factthat employees are told in the course of solicitationthat an election iscontemplated, or that a purpose of the cardistomake anelectionpossible,provides inour view insufficient basis in itselffor vitiatingunambiguously worded authorization cards on the theory of misrepresen-tationA different situation is presented, of course,where unionorganizerssolicitcardson the explicit or, indirectly expressed8The card read in full as followsRETAIL CLERK INTERNATIONAL ASSOCIATION(Affiliated with the AFL-CIO)Authorization for RepresentationDesiringto enjoy therights and benefitsof collectivebargainingI, theundersigned,employee of the(Firm Name)Store AdressStore No.Employed asDept.(Job Title)Home AdressPhonehereby authorizeRetail ClerksInternational AssociationAFL-CIO,or itschartered Local Unionto represent me for the purposes ofcollectivebargaining,respecting ratesof pay,wages, hours ofemployment,or other conditions of employment,in accordancewith applicable law.DateSignature of Employee523representation that they will use such cardsonlyfor an election andsubsequentlyseektouse them for a different purposeThe Board stated further in a footnote "The foregoing does not ofcourse imply that a finding of misrepresentation is confined to situationswhere employees are expressly toldin haec verbathat the 'sole' or 'only'purpose of the cards is to obtain an istic application of the foregoingprinciples, as some have contended The Board looks to substance ratherthan to form It is not the use or nonuse of certain key or'magic' words thatis controlling, but whether or not the totality of circumstances surroundingthe card solicitation is such, as to add up to an assurance to the card signerthat his card will be used for no purpose other than to help get an election "I think one further comment is here appropriate. Thus,although in keeping with the Court's decision I sustainedobjections to questions which tended to probe the subjectivemotivations of employees in signing a card, there wereinstances where employees volunteered such testimony inresponse to otherwise legitimate questions. This testimony,whether favorable or unfavorable to one side or the other,has been disregarded by me.Ihave heretofore set forth the cards which Respondentconcedes are valid. Confusingly, there are a number ofother cards which Respondent concedes to be valid in theappendix to its brief, but which are attacked as invalid inthe body of the brief. I have accordingly considered theevidence with respect to each of these cards and of thesefind sufficient reason to hereinafter discuss the cards ofJames Sherman, Gary See, Irene Goettl, and GeraldMeyers. However, after careful consideration of the entiretestimony of the following employees (each of whose cardsare conceded in Respondent's appendix as being valid), Iam satisfied, without need to set forth this testimony, thatthe solicitors did not assure them that their cards would beused only for the purpose of getting an election. Accord-ingly, I find as valid the cards of each of these employees:Diana NedrowArnold AlexanderJames MessengerRobert MayMary BeardJimmie MillerIturnnow to a consideration of all other cardschallenged by Respondent as being invalid for the reasonasserted above.As indicated below, upon consideration of the testimony,Ifind the cards of the following four employees to beinvalid:Gerald Meyerstestified that the card which he signed wasgiven to him either by Union Representative Barney orUnion Representative Steele. Meyers testified "they [eitherBarney or Steele] said they were not binding in any way,they were primarily to get the election and they stated themore cards they had, the faster the union election could besetup.The better the percentage the better chances of,getting things to moving faster." Since the General Counseldid not call either Barney or Steele to refute any of Meyerstestimony, this testimony stands uncontroverted. Accord-ingly, and particularly because he was told that the- cards"were not binding in any way," I find Meyers' card to beinvalid and I shall not count it.Russ Patton'scard was received in evidence on the basisof Gerald Meyers' testimony that he gave it to Patton andthat Patton signed the card in his presence. However,Meyers testified without contradiction that he told Patton"that the cards were not binding, they were just to speed upthe election." I find Patton's card not to constitute a validunion designation and I shall not count it as such. 524DECISIONSOF NATIONALLABOR RELATIONS BOARDShirley Barbellitestified that she received a card fromJoanne Hiatt. She testified that Hiatt asked her a numberof times to sign the card, telling her that "they had to haveso many signatures in order for the union to come in andhave a vote." However, Barbells testified that Hiatt alsotold her that signing of the card involved "nothing else"than the obtaining of an election. She said she finallysigned the card in order to get Hiatt "off her back." In viewof the foregoing, I find Barbelli's card to be invalid. I shallnot count it.Patricia Parsonswas given a card by employee DonnaDailey. Parsons testified "she asked me if I wanted one andshe said it did not necessarily mean you were for or againstthe Union, she said it would be a chance for the voting."Under questioning by company counsel, Parsons furthertestified thatDailey told her that the foregoing was theonly purpose of the card. Dailey was not called to testifyconcerning Parsons' card. Since it appears from Parsons'uncontroverted testimony that Dailey assured her that theonly purpose of the card was to obtain an election, I findParsons' card to be invalid.Ifind the following 13 cards to be valid. To avoidrepetitiously stating that each card is valid after thetestimony of each employee, I shall summarize my reasonstherefore at the end of the testimony.Irene Goddard,who was given a card by Jerry Meyers,testified on direct examination that when Meyers handedher the card "he dust wanted to know if I wanted the cardto join the union or to get an election, either one." Oncross-examination she testified "he just handed me thecard and said `we are trying to get the union in', and that isall.Then he handed me the card. There was nothing elsesaid."Robert Fidler,who received his card from James Vance,9first testified that he could not recall what Vance said tohim and that he signed the card because he knew "what thecard was for." In later response to a question by companycounsel, Fidler merely testified that he "thought" Vancetold him the purpose of the card was to get an election.Carol Pollmantestified that she asked for a card, thatsomeone in the service department brought one over toher, but that she did not remember who it was. She testified"I do not believe I discussed it with anyone that mighthave given me the card." Otherwise, her testimony reflectsonly that she heard some general discussion among theemployees about an election and that she was aware therehad been an election in a previous organizing campaign.She testified that she read the card before signing it.10IldaMae Stallardtestified that no one gave her a cardbut that she picked up a card that was lying on a table. Shesaid she read it before she signed it. Otherwise, she testifiedthat "the only thing I heard was they had to have amajority to sign the cards, so they would have a right tocome in and get a vote."Thomas J. Daley,who could not recall who gave him thecard, testified that he read it before signing it. On cross-9Vance was no longer an employee at the time he gave the card toFidler10Although Pollman testified that she "knew"the card was to obtainmore information about theUnion,she did not testify that this wastoldtoher by anyoneFurther, although at one point Pollman testified she was toldshe was under no obligation to anyone after she signed it,she later deniedexamination he testified "I don't remember what was said.We wanted a union or wanted to be represented. Just so wecould see what it was about." The cross-examination ofDaley then concluded with the following colloquy:Q.Did they tell you what it did involve?A. I really cannot remember.Q.Was there anything said about it being used toobtain an election?A.Yes.Q.Did they tell you it would be used for any otherpurpose?A.No.From the foregoing, I am unable to conclude that Daleywas told by the solicitor that the sole or only purpose of thecard was to obtain an election. To put it otherwise, I findthat the evidence does not establish that the solicitor madeany overt misrepresentation as to the purpose of the cardwhich Daley conceded reading.Donald Shavertestified that he received the card fromanother employee whose name he did not remember. Hesaid he kept the card for about an hour, read it, and thensigned it. Upon questioning by company counsel, Shavermerely testified he recalled the solicitor saying to him that"itwas supposed to try to get an election. He didn't saythey would get one." Shaver did not testify as to any othercomment by the solicitor.Donna Michaelstestified that she received a card fromemployee Cleo Keefer and that she read the card beforeshe signed it. Concerning what was said at the time,Michaels testified "I believe she told me if there wereenough people to sign the cards there would be a votetaken in the store so we could decide at that time whetherwe wanted to or not."James Bartley,whose testimony reflects that he read thecard, testified that he received the card from employeeJimmey Miller. He said he kept the card for about 5minutes before signing it.When asked what was said tohim by Miller, Bartley testified "the man said that theywere in the process of trying to get a petition, the RCIAwas trying to get an election for the union to come in andrepresentMontgomery Ward and wanted to know if Iwould sign that authorization card which did authorizethem to go ahead, as far as I knew, to go ahead with thepetition whatever they call it, they'd get some, so manysignatures to try to get an election."Debra Lamnecktestified that she received a card fromher sister, Luanne Shade, while visiting at the home of afriend. She testified that she read the card beforesigning it.Concerning what Shade told her at that time, Lamnecktestified "the only thing she said was that some employeeswere trying to get the union into Wards. I had not knownanything about it and she said this would get informationtome and that is why I signed the card.""that anyonemade a statement to her to this effect11Ihave includedthe testimony "thatiswhyIsigned thecard" onlybecause it completes this sentence of Lamneck's testimony However, sincethistestimonyrelates tothe witnesses'"subjective motivation,"under theauthority heretoforecited, this volunteered testimony is not tobe properlyconsidered MONTGOMERY WARD & CO., INC.525James Shermantestified that he received a card fromJames Vance.12 He testified that he held the card for 3 or 4days before signing it and that he read the card beforedoing so. Otherwise, the testimony of this witness was quiteconfused and indicated that he did not clearly recall whatwas said to him when the card was given to him. Initially,he testified that Vance "just gave it to me to fill out." Atanother point, he testified that he could not rememberanyone saying anything to him about an election. Stilllater,he testified, "Everybody was talking about theelection, I cannot bring to mind who told me, we were justall standing around talking about it." After still furthercross-examination, the witness finally testified that he wastold by Vance "to fill it out, it was for the purpose ofgetting an election in the store. They got some-so manycards filled out, and there would be an, election."Jerry Seetestified that the card was given to him byDavid Wallace (the alleged discriminatee herein) and thathe read the card before signing it on September 28, 1970.Otherwise the testimony of this witness was confusing.Initially he testified "he explained to me this was to see ifthey could bring in the union if we felt that we wanted it... to set up a meeting to talk to the officials if they hadenough cards it would bring one in and we could vote on itthen." At another point he testified "I cannot rememberexactly what it was [that was said]. To be honest I don'tknow exactly but it was in the form if we wanted a unionthis is the way it would be started." At another point hetestified that he was told "just sign the card so they knewwho would be in favor of an election." On final cross-examination, he testified "he said they were to sign for aunion to possibly come in after the election was held."Irene Goettltestified that she signed a card at a unionmeeting held on October 4, 1970, that she did not recallwho handed her the card, but that she read the card beforeshe signed it. Testifying that she "really could notremember everything that was said about it" she recalledon cross-examination that Union Representative Barneymade a statement to the effect that "this card would enableus to vote."Patricia Irvin (nee Switzer)testified that she received hercard from an employee named Ann who worked in thecatalog department. She read the card before signing it.When asked what Ann said to her at the time, Irvintestified "I don't know her exact words, it was something tothe effect that if the union were to-well I don't know howto say it. Before the union could have an election theywould have to show that people were interested and shegave me the card and asked if I would sign it and I saidyes." She also testified that Ann told her to sign the card.,if she were interested in a union."Where, as here, the employees sign unambiguous, singlepurpose cards, it would appear clear that the burden of12Vance was no longer an employee at this time13 In fact, statements made to certain of the employees here concerningthe use of the card to obtain an election are similar to statements made bythe solicitors in theMedley Distilling, supra,which statements the Boardfound not to invalidatethe cardsIrecognize that the dissentinMedleyDistilling,noted in In 8 therein,aswell as the dissent inEssexWireCorporation,188 NLRB No 59, would possibly invalidate some of theabove cards where similar statements were made However, to date, theprinciples propounded in each of these cases have not been reversed and Iproof necessary to establish that any such card wasobtained through misrepresentation concerning its purposefalls upon the party asserting the fact, here the Respon-dent. In this connection it is true, as shown above, thatcross-examination succeeded in showing that some of theemployees could not remember just what was said to themby the solicitor. In other instances, cross-examinationsucceeded merely in eliciting confusing and/or inconsistenttestimony by some of the employees who signed cards. Theelicitingof this testimony, however, does not provemisrepresentation by the solicitor. Accordingly, I do notfind invalid any of the above cards on the mere groundthat the witnesses gave uncertain, confused or possiblyinconsistent testimony as to what was said to them by thesolicitors.From the testimony set forth above, I conclude and findthat there is not a single instance where the employees weretold that the only or sole purpose of the card was to obtainan election. Although it appears that in some instances themention of an election was the only specific use for thecard given by the solicitor, the Board has held that thisdoes not imply that that was the sole purpose for which thecard would be used.Medley Distilling Company, Inc.,187NLRB No. 12. Accordingly, and in view of the foregoing, Ifind that the cards of the above 13 employees are valid.13Finally,James Wallacesigned a card on September 28,1970.Although Wallace was terminated on October 10,1970, it is hereinafter found that the said termination wasin violation of Section 8(a)(3) of the Act. Accordingly,sinceWallace still enjoyed the status of an employee at allmaterial times after September 28, I find his card to bevalid and it should be counted.In sum, it has been found that as of October 13, 1970, theUnion held a total of 97 valid cards. Accordingly, it isfound that the Union represented a majority of theemployees in' the appropriate unit at the time theRespondent received the Union's recognition and bargain-ing request.C.Interference,Restraint,and Coercion1.The wage increasesAs indicated elsewhere herein, the union campaignbegan on September 28, 1970. On September 30, 1970,StephenS.Frockt,employee relationsmanager forRespondent's north central region,14 received a telephonecall from C. M. Levengood, then store manager of theMansfield store, advising him of the inception of theorganizing campaign. Concededly because of the unionactivity,Frockt, who is headquartered in Chicago, visitedtheMansfield store on October 5 and 6. Frockt testifiedthatat this time he consulted with Store ManagerLevengood and also with Eva Welch, the personneldeemmyself bound by theBoardmajority.Iwould note one possibledistinction,however,in the cited cases from the oneat bar. Thus, whilepracticallyall of theemployeeshere testified thatthey readthe cards beforesigning them, it does not appear thatinMedleyandEssexthe employeesgave affirmative testimony to the effect thatthey readthe cards beforesigning them14Mr Frockt,an attorney,is largely involved in Respondent's laborrelationsprogram.He represented the Respondent in the representationproceeding. (Case 8-RC-8000) 526DECISIONS OF NATIONALLABOR RELATIONS BOARDmanager of the Mansfield store, concerning personnelpolicy and the wage rates that were being paid theemployees at the Mansfield store. According to Frockt,from them he learned for the first time that the Mansfieldstorewas not following a so-called regional wage planwhich was to have taken effect in 1968. Frockt said that hethereupon called his superior, a Mr. Horrell, and afteradvising him of the foregoing was authorized by Horrell"to see that the plan was complied with." Continuing withFrockt's testimony, he said that before leaving Mansfieldon October 6 he instructed Mrs. Welch to immediatelybring all employees up to the minimum of their grade andto correct any other "flagrant" violations of Respondent'swage policy. It is undisputed that shortly thereafter, withan effective date of October 8, 1970, approximately 45employees were giveI wage increases ranging from 5 to 15cents per hour.Itisalsoundisputed that a second round of wageincreases were given to employees in the unit effective as ofOctober 15, 1970. Frockt gave generalized testimony to theeffect that these were granted at this time because StoreManager Levengood had reduced or disregarded certainwage increases recommended by Mrs. Welch following hisvisit to the store on October 5 and 6. In any event, 15 to 20employees in the unit were granted wage increases onOctober 15 in the amount of, as Frockt put it, "more like15 cents." Frockt testified that he spoke to Mrs. Welchover the telephone about these increases about 2 days priorto October 15.Thirty-five (35) employees received wage increases withtheir pay envelopes on December 2. This was just beforethe election, which was held on December 4. As sheddinglightupon the motivation for this increase, certainbackground facts are appropriate here. Thus, it is undisput-ed that Frockt came to Mansfield on November 17 andremained there until November 20. It is further undisputedthatduring this period he held meetings with variousgroups of employees during working hours. Twelve suchmeetings were held within this 4-day period. Concerningthesemeetings,Frockt testified that he advised theemployees about the "implications" of the forthcomingelection, that he explained to them the mechanics of theelection, and that he urged the employees to vote. Frocktacknowledged that the meetings would then be left openfor a question-and-answer period, following which he held"private" discussions with individual employees if they sowished. A number of employees testified concerning thesemeetings, including the following:Marcilyn Spencerwentup to Frockt after one of the meetings. She testified, "I toldhim I did not think it was fair that I worked up 6 yearsseniority and that the new girls came in at a nickle or adime less than I make " She testified that Frockt thereuponprocured her records, went over them, and a little whilelater told her that "I should have had a raise." Spencer in15Spencer impressed me as an honest and intelligent witness I credit hertestimony.Without refuting this testimony, Frockt merely testified "MarySpencer had had an increase already in, but she had not been informed of itby her department manager, and I informed her that it already had beenimplemented16Conceding Warner's increase, Frockt testified that this was "anotherinstance where the increase had already been put through, but Mr Parks,fact received a 15-cent raise prior to the election in themanner hereinafter noted.15 Similarly,Geraldine Ruffanercredibly testified that she spoke to Frockt after the meetingwhich she attended and pointed out to him that althoughhe had stated a number of employees had received a 10-cent raise, she had received only a nickel. She said thatFrockt thereupon examined her records (together withMrs. Welch) and told her that she was being processed fora 5-cent raise.Pamela Putnamcredibly testified,inter aka,that during the question-and-answer period "quite a fewemployees" stated that they had not received raises andwanted to know why they had not. Frockt responded, shesaid, by stating that Levengood had not followed companyprocedure and that "they were going to start following it."ViolaWarner,employed since January 1965, is a NCRbookkeeping machine operator. After one of the meetingsin question,Warner broached Frockt as he passed throughthe credit department. Stating that there had been "a lot oftalk" about raises,Warner asked why she had not receivedone. Frockt said he would look into the matter. Later thesame day, he returned and advised Warner that she wouldget a raise. She in fact did received a raise on December 2,1970.16In defense to the allegations of unlawful wage increases,it is basically Respondent's contention that it inaugurateda regional wage plan in 1968, that this program was to havebeen "fully operational" by August 1970, that it was notimplemented at the Mansfield store due to the failure ofStore Manager Levengood to put it into effect, and that theCompany finally took steps to rectify the matter bygranting the wage increases mentioned above after Frocktuncovered the situation when he visited the Mansfieldstore on October 5 and 6, 1970. For the reasons statedbelow, I reject Respondent's defense as aforesaid and findthat these wage increases were in clear violation of Section8(a)(1) of the Act.Preliminarily, it may be noted that the asserted basis forthe inauguration of a new wage program in 1968 is adocument entitled "Proposed Retail Wage AdministrationPlan," hereinafter called the proposed wage plan, receivedin evidence as Respondent's Exhibit 17.17 Although page 2of this document states that there was to be completeinstallation of the program in all stores by August 1, 1970,itmay be pointed out that the testimony in this case relatedonly to the Mansfield store. There is no evidence to reflectwhether or not the program had in fact been implementedby 1970 in the other 169 stores (in 300 or so locations)within the north central region under Frockt's supervision.Furthermore, in view of the various administrative controlsand reporting requirements incorporated in the proposedwage plan, it seems strange indeed that Respondent didnot become cognizant of the Mansfield store's allegedfailure to follow instructions and put the plan into effectprior to the advent of the Union.18In any event, and aside from all the foregoing, the factthecreditmanager, had not covereditwith Warner "17AlthoughRespExh. 17 is basically a typewrittendocument,numerouscorrections, additions,and sinkingout of wordsor of entireclauses appear in handwriting thereonIn thecomplete absence of anyexplanatory testimony, there is notelling theeffect, if any, of thehandwrittenchanges which appear onthis exhibit18Thus, one section of the proposedwageplan provides that the regional MONTGOMERY WARD & CO., INC.remains that it was the organizational activity whichbrought Frockt to the Mansfield store on October 5, 1970.Since the three wage increases which were subsequentlygranted prior to the election held on December 4, 1970,admittedly were predicated upon Frockt's investigationand evaluation of the wage structure at the time of thisvisit, it is equally clear that the timing of these wageincreases came about as a direct result of the union activitywhich brought him there at this time. However, in rejectingRespondent's contention that the action taken was but alegitimate step to correct a past failure to implement itswage program, I do not rely on the timing alone. Thus, ithas already been noted how Frockt met with groups ofemployees and individual employees between November17 and November 20, how the employees' concern overwage increases was raised as a prominent subject ofdiscussion, and how Frockt advised a number of employ-ees, after checking their records, that their raises would beforthcoming. Significantly, when queried about the De-cember 2 wage increases, Personnel DirectorWelchtestified that all of these were "submitted" on November19While it thus appears that the submission of these wageincreases came about as a result of Frockt's discussionswith the employees during this period, even more revealingis the undisputed fact that when the employees were paidon December 2, cash bills in the exact amount of the wageincreases were attached to the outside of the pay envelope.In addition, each employee receiving a pay increase wasrequired to sign a special voucher for the amount of cashthus received. If any doubt remains as to the purpose of thegranting of these wage increases just 2 days before theelection, such doubt is dispelled by this tactic which I thinkquite obviously was designed to make certain that theemployees got the message.19Finally, there is a further incident reflective of Respon-dent's motives. Employee Pamela Putnam, employed sinceApril 1966, received a 5-cent increase on October 8 and a15-cent wage increase on December 2, 1970.20 On or aboutDecember 2, Putnam had a conversation with hersupervisor,Donald Stewart. Putnam testified that on thisoccasion Stewart came up and asked if she had received araise.Putnam testified that when she responded that shehad, Stewart responded, "Well, you really don't need aunion. The company has given you a raise." EmployeeGeraldine Ruffaner testified that she observed Stewarttalking to Putnam on this occasion but did not overhearthe conversation. Ruffaner testified that when Stewart leftPutnam he came over to her and asked what the employeeshoped to gain by having a union. Stewart conceded havingpersonnel director is to periodically review wage administration practices atdistrict zone and store levels to assure that competitive wages are being paidand the proper wage scales are followed Another clause provides that toassure control and effective implementation, all employees being paid lessthan the grade minimums must be listed on the wage adjustment report,copies of such report to be sent to the zone or district manager's office every6 months,until all employees are being paid not less than the minimum oftheir respective ranges19Respondent's attempted explanation for attaching the cash to the payenvelopes serves but to further expose the unlawful motivation hereinfound Thus, the employees are regularly paid in cash which is contained ina sealed envelopeWelch testified that when she notified the cashier of theraises, it was too late to include the additional pay in the envelopes becausethe regular pay already had been enclosed and sealed therein This in itself527a conversation with Putnam and Ruffaner about a day orso before the election but testified that at this time he onlystated that "I didn't seewhere the union I worked for hadbenefited me for the amount of money I paid." He deniedmaking anystatementto the effect that the employees didnot need a union to get a raise. From my observation of thewitnesses, I credit the testimony of Putnam and Ruffanerover that of Stewart.In view of all the foregoing, I think it clear, and I find,that the numerous wage increases granted during theorganizational campaign and those granted just 2 daysbefore the election, all of which are set forth above,21weredesigned to undermine the Union and were deliberatelyaimed to discourage unionization. It is well established thatsuch conduct is violative of Section 8(a)(1) of the Act.N. L. R. B. v. Exchange Parts,375 U.S. 405;J. C. Penney Co.,Inc.v.NL.R.B.,384 F. 2d 479, 484-485 (C.A. 10).D.InterrogationParagraphs 7(A), (B), and (C) of the complaint containelaborate allegations to the effect that Respondent unlaw-fullyinterrogatedemployees concerning their unionactivities. In fact, however, the evidence reveals only thefollowing incidents to have occurred:(1)As set forth in the section above, on about December1or 2, 1970, Supervisor Donald Stewart asked employeeGeraldine Ruffaner what the employees hoped to gain byhaving a union.(2) Employee Lester Prosser testified that his supervisor,Harold Althen, "asked me once if I was on the committeefor the Union." Prosser was considerably uncertain as towhen this occurred. Althen denied asking Prosser thequestion.He testified that Prosser volunteered this infor-mation a few days before the election when he (Prosser)mentioned that he was a union observer and would not beatwork on the day of the election. I credit Althen'stestimony.(3) Employee Shirley Baker testified that on an occasioninOctober 1970, she and another person (either anemployee or a customer) were talking about improvingcertain working conditions. She said that this was over-heard by her supervisor, Marion Steffan, and that Steffanthen remarked that she did not know that she [Baker] wasfor a union. Baker testified that when she replied in theaffirmative, Steffan asked her what she had to gain by one.Steffan testified that she did not recall ever asking Bakerany question of the foregoing effect. Even though I creditBaker's testimony, I do not find any violation in thisspontaneous, innocuous conversation.appears incredulous,inasmuch asWelch earliertestified that the raises hadbeen authorizedon November19 In any event,Welch conceded thatabsent herspecial instructions to the cashier,the pay increasenormallywould havebeenreceived by the employees in their pay envelopes onDecember9,which wouldbe after the electionWhen queriedas to thereasonfor the specialinstructionsWelch merelytestified "Ididn't want theindividuals to wait another weekfor that money "She said she also told thecashier that"Iwanted those merit increases now "20Resp Exh 1921 It is indeed possible thatmore employees than previouslymentionedreceived payincreases during the criticalperiod, for at one point Welchtestifiedthat "almostall" or a "majority of the employees" who had beenemployed forlonger than 3 months were the recipients of wage increases. 528DECISIONSOF NATIONALLABOR RELATIONS BOARD(4) In June or July 1970, employee Robert Burkey wassummoned to the office of John P. McPherson, manager ofthe auto service center. Supervisor James Vance was alsopresent. At this time, McPherson told Vance that the wordwas around that he was trying to organize a union,-that aunion would be no good at the store, and that he shouldcease these activities. The foregoing testimony of Burkey isundenied.As already indicated, I find no merit to the allegationspertaining to the incidents set forth in paragraphs 2 and 3,above. While I ordinarily would regard the interrogationsset forth in paragraphs 1 and 4 as being too isolated to finda violation, in view of the other more serious violationsfound herein, I find these incidents to be cumulativeviolations of Section 8(a)(1).22E.The Discharge of David WallaceDavid Wallace, employed by Respondent as a mechanicin the auto service center for approximately 3 1/2 years,was discharged on October 10, 1970. It is undisputed thatWallace was responsible for starting the union activity andthat he was the leading union adherent up to the time of hisdischarge.To reiterate what has been noted previously,James Vance, supervisor of the auto service center, wasdischarged on September 28. When Wallace reported towork at about 4 p.m. that day,23 he found employees in thisdepartment standing around engaged in a work stoppagein protest over the firing of Vance. When the employeeslearned thatWallacewas familiar with unions theyrequested that he go and obtain some union cards. Wallaceleft the plant and, after inquiring at a General Motorsplant, finally went to the hall of the Retail Clerks Unionwhere he obtained a batch of authorization cards fromUnion Representative Barney. He promptly returned to theauto service center where he passed out the cards to theemployees,a number of whom signed immediately.Wallace testified that Supervisor Francis Hiatt and JohnA. McPherson, manager of tires, batteries, and accessories,were present at this time.24 McPherson denied observingWallace pass out the union cards, but conceded that helearned thatWallace had gone to the union hall and,further, that on that same day, September 28, he reportedthis fact to David Ed, the operating manager of the store.25Wallace further testified that during the first 2 days of theorganizational activity he passed out approximately 75union authorization cards to the employees.In the early part of September 1970, Lane Cook,Respondent's regional protection manager who is head-quartered in Chicago, Illinois, dispatched two investigatorstotheMansfield store to conduct an investigationconcerning reports of possible theft at that store. It isundisputed that, as a result of this investigation, 14Mansfield employees were discharged between the dates ofSeptember 17 and September 29, 1970. It is Respondent'scontention thatWallace should have been dischargedalong with this group on September 24, 1970, that thisaction was inadvertently overlooked, and that he finally22Although the Burkey incident occurred prior to the organizingcampaign involved herein, it nevertheless did occur within the Sec 10(b)period23Wallace's hours with Respondent were from 4 or 5 p in. to 9 p in. Hewas discharged on October 10, 1970, at which time theoversight came to its attention. I turn first to the testimonyof Wallace.On September 23 at or about 8 p.m., Wallace was calledto the store's main office where he was told by OperatingManager Ed to go into a side office. He was firstinterviewed by Company Investigator B. W. Pool. A shortwhile later, Company Investigator Carter Foss entered theoffice and joined in the interrogation of Wallace. Wallacedenied having ever stolen anything belonging to theCompany. However, after pointing out that when he wasfirsthired the then service manager, Ralph Hedrick, toldhim that the employees were free to grease their own carswhen not busy, Wallace conceded having greased his carwithout paying for it. He then gave a signed statementwhich stated:Ihave lubricated my car 1964 [sic] Chrser approxi-mately 30 times without paying for it the total cost oflabor that have Wallace testified that they all then leftthe private office and stood for a moment in front ofEd's office at which point, in the presence of Ed, one ofthe investigators said, "He will be back tomorrow for alie test."Wallace testified that the next day he went directly to theoffice at his reportingtime(4 p.m.) but found that only Edwas present. Wallace testified that he then asked Ed if hewas to take a lie detectortest,but that Ed told him heshould just go back to work.It isundisputed that from thenceforth Wallace continuedtowork without anything further being said about thematter. However, upon reporting to work on the morningofOctober 10, Wallace observed that his timecard wasmissing. Upon being sent to the office, he at this time wastoldbyMcPherson that he was discharged.Wallacetestified thatMcPherson stated, "I don't know why butyou are no longer with the company. . . . the only thing Ican understand is there was a mixup of the papers and youwere supposed to have been gone with the rest of them."Wallace then reported to Personnel Manager Welch, who,according to his credited and uncontroverted testimonytold him, "Dave, I didn't believe it, I thought it was all overwith, I didn't believe they would let you go. . . . You[were] even set for a raise, which was approved and this Ican't understand, it makes me wonder if after 24 years Istill have a job."Now to Respondent's case, the first part of which relatesto the events on the evening of September 23, Wallace'sversion of which has been set forth above.David Imrie, a field inspection supervisor headquarteredin Chicago, was in charge of the Mansfield store investiga-tion and spent two weeks in Mansfield. On the evening ofSeptember 23, Imne interviewed employee James Davy.Davy admitted thefts totaling $69.58 in value not beenpayed for amounts to $45.00 I realize that I was and Imriealso helda daytimejob with another company.24 It appears thatMcPherson was put incharge ofthe auto service centerfor several weeks after Vance's termination25Respondent concedes knowledgeof Wallace's union activity MONTGOMERY WARD & CO., INC.529took a promissory note from him for this amount. Imrietestified stealing and I am sorry.26Wallace testified that after he gave the statement Fossasked if that, after interviewing Davy, he proceeded to thegeneral office area where he encountered Foss. Accordingto the testimony of Imrie, a Respondent witness, thefollowing then ensued: He asked Foss about the Wallaceinterview he would object to taking a lie detector test.Wallace responded that he would submit to the test.However, pointing out that it was about 9 p.m. and Fossreplied thatWallace had admitted taking $45 worth oflabor and that he wanted to go home, Wallace asked to begiven the test the following day. According to Wallace,Foss responded, "O.K., you can come in tomorrow." cancome in tomorrow." without paying for it. He then went upto Ed, who was standing with a number of other people,showed him the statements of Davy and Wallace, andstated, "Davy, we have got some statements here. Theseguys have got to go." According to Imrie, Ed at this point"looked at" the statements and said "Yes." Imrie said hethereuponwent into Ed's office, where Wallace waswaiting.Without identifying himself to Wallace, Imne saidhe then told Wallace that it was the decision of manage-ment that he be terminated at this time for taking companymerchandise that did not belong to him. Significantly,although Imne testified that Foss was present in the officeand was able to overhear the conversation when he toldWallace he was discharged, Foss was not called tocorroborate Imrie concerning this disputed conversation.27In any event, Imne testified that after this he went to thestore manager's office where he had interviewed Davy. Hesaid Davy was still there and that he then told Davy thathewas discharged. Imne further testified that uponreturning to his motel that night he made notes relative totheDavy and Wallace investigation.With respect toWallace the notes state,inter alia,"Facts were reviewedwith Ed and Wallace was terminated under Code 15-1."28Ed was present in the office area on the evening ofSeptember 23. When first called as a Respondent witness,Ed testified that afterWallace was interviewed in aseparate closed office, he observed Wallace talking withFoss outside the office in the lobby at about 9:15 p.m.Testifying that he did not recall the "exact conversation,"Ed said he did overhear Wallace say that he had to gethome, whereupon Foss told Wallace to come back the nextevening at 5 p.m. Ed said he did not speak to Foss, but saidthat at this point everyone went home. Ed was recalled byRespondent just after the conclusion of Imrie's testimony.This time he testified that he was sitting at a desk in thereception area of the office when, at about 8:30 p.m., Imriebrought him a statement which he had taken from JamesDavy. Continuing, Ed testified that he "scanned over thestatement," that a decision was made to terminate Davy,and that he gave permission that Davy be terminated.However, Ed didnottestify that Imriealsoshowed himWallace's statement. Indeed, Ed testified that Imrie neverso much as mentioned Wallace's name to him the entireevening and, further, that he did not receive any reportwhatsoever to the effect that Wallace had been terminated.Pausing here to state my resolution of the conflictedtestimony, I do not in any respect creditImrie's testimonyof telling Wallace that he was terminated on the evening ofSeptember 23. Not only did Wallace impress me as anhonest and forthright witness, but from the testimonyabove set forth, which I do not deem necessary torecapitulatehere,itisreadily apparent that even thetestimony of Operating Manager Ed is more substantiativeofWallace's testimony than it is of Imries'. In short, I findthat, rather than being told that he was terminated,Wallace was told to return for a lie detector test when hereported to work the following day. As Ed conceded, thenext day Wallace did report for the lie detectortest, asrequested, but at this time was told by him to return towork.Turning to the second aspect of Respondent's defense,Personnel Manager Eva Welch testified that on October 7,1970, the payroll clerk furnished her with the names of allthe employees who had been terminated as a result of thesecurity investigation.Welch testified that except for thefact that three employees came and said goodbye to her,she did not know about these discharges until being soadvised by the payroll clerk on that date. It seems strangethat, as personnelmanager,Welch had not received earliernotification of this action, since the first of these dischargesoccurred on September 17. Indeed, when queried as to whonormally discharges an employee,Welch answered, "Iusually do it with the department manager, or it would beanother staff member . . . I usually handle the majority ofthem." She also testified, "If another staff member handlesit,then the staff member that handles it gives me theinformation." In any event, Welch testified that on thisdate she telephoned Lane Cooke in Chicago in order toobtain the termination codes for the employees who werereleased during the investigation. She said that during theconversation Cooke mentioned Wallace'sname,but thatWallace's name was not on the list of names supplied toher by the cashier of employees who had been discharged.Welch testified that when Cooke learned that Wallace hadnot been discharged, he responded that Wallace shouldhave been released on September 24 and that "he shouldbe off the payroll immediately." She thereupon told Cooke,she said, that she would report the matter either to Ed orLevengood and the action would be taken immediately.Cooke, who also testified concerning this conversation,said that, when apprised that Wallace was still working, hetoldWelch that "something should be done about thisimmediately, and refer thistomanagementand have thismatter taken care of." Cooke testified that he was apprisedof the Mansfield investigation through various reportswhich were submitted to him by his investigators. In thisconnection,Cooke testified that certain of these reportscontained statements reflecting that Ed made the decisionto dischargeWallace and that they further reflect that infact Ed "did the discharging." 29 This, it may be noted, is in26According to Wallace's unrefuted testimony, the language in this28The notes were received in evidence as Resp. Exhs 13 and 14statement was dictated to him by his interrogator29The reports to which Cooke alluded, above, from which he said the27 In fact, Foss was not called to testify at all in this proceedingsummary report was made(Resp.Exh. 10) were not introduced in evidence 530DECISIONS OF NATIONALLABOR RELATIONS BOARDdirect conflict with Ed's testimony concerning the events ofSeptember 23 and 24, all of which is heretofore set forthBut to proceed, from the testimony of Lane and Welchset forth above, it was on October 7,aWednesday,thatLane told Welch that Wallace should be removed from thepayroll"immediately."Notwithstanding these assertedinstructions,itisundisputed thatWallacewas notterminated untilSaturday,October 10. The rather incredi-ble testimony of Respondent witnesses as to why thisactionwas deferred for so long is as follows: Welchtestified that she told Store Manager Levengood about herconversation with Cooke about an hour after it occurred.According to Welch, Levengood thereupon told her "thatWallace should be taken off the payroll . . . that I shouldcontact Mr. McPherson and also mention it to Mr. Ed." As,to the next step, Welch testified on direct examination thaton Thursday, October 8, she told Ed about the Cookeconversation and thatWallace was to be released. Edreplied, she said, that Levengood had dust mentioned it tohim and that it would be handled. Welch further testifiedthat she did not notify McPherson about the matter onOctober 8 because he had already left the store, but thatshe called McPherson on Friday morning, October 9, andtold him about the Cooke conversation. She testified thatat this timesheasked that Wallace's timecard be broughtto her office. Ed testified that on October 8 Levengood toldhim that Wallace was to be terminated as a result of theprotection investigation, but did not say who was to takethis action. Ed testified, however, that on October 9 hecalledMcPherson "and asked him to bring Mr. Wallace'stimecard to our office to make up his final pay." He said hespoke to McPherson again that afternoon "and he was tohandle it with Mr. Wallace when he reported to work thatevening." McPherson testified that on either October 8 or 9he was called by Welch who told him that Wallace was tobe discharged "at the earliest convenience." He furthertestified thatFridaywasWallace's day off, but thatWallace came up to him on Saturday morning when hefound his timecard had been pulled.30 He said at this timehe told Wallace that there had been a mixup, that heshould have been discharged with the others at the time ofthe investigation, and that he should go to personnel. It is,of course, undisputed that at this time Wallace went to seeMcPherson and Welch and at this time was officiallyapprised of his discharge.One further aspect of the testimony should be notedhere.Lane Cooke, the regional protection manager,testified that when his protection men obtain a statementfrom an employee admitting a theft, this statement isreviewed with the store manager "and the store managermakes a decision as to who will be terminated." He saidthat in the absence of the store manager, the actual30McPherson said he could not recall whether or not it was he whopulled the card31Levengood was replaced as store manager in December 1970 andabout this time left Respondent's employ Levengood did not appear as awitness inthis proceeding32Welch testified that on a previous occasion an employee wasdischarged for stealing switches in the hardware department Although sheplaced the value of the switches as being "$2 00, or a little bit more," thefact remainsthat this employee was terminatedfor stealing an article ofmerchandise33Respondent introduced in evidence a notice signed by StoreManagerdecision to fire could then only be made by the assistantstore manager or the operating manager. It is clear that thisprocedure was not followed by Respondent in Wallace'scase, for even Respondentwitnesses,particularly Imrie,did not claim to have discussed Wallace's case with StoreManager Levengood.31 Indeed, as previously found, Imriedid not even so much as discuss this matter with OperatingManager Ed before allegedly dischargingWallace onSeptember 23.Upon the entire record in thiscase, I am convinced thatWallace was terminated because of his union activitiesrather than for cause. As found above, Wallace was notterminated on September 23. And neither should he havebeen, for the record leaves no doubt that Wallace was notguilty of any deliberate theft and that in this respect hiscasewas unlike any of the other employees who wereterminatedasa result of the security investigationconducted in September 1970. Thus, all of the otherterminated employees admittedly were found guilty ofstealing some item or items of Respondent's property, suchasmerchandise or goods.32 Wallace, on the other hand,concededly was not guilty of any such theft. Moreover, asheretofore noted, Ralph Hedrick, who preceded Vance asmanager of the auto service center, gave Wallace permis-sion to grease his car at no cost when he was not busy.Wallace took advantage of Hedrick's offer although, as hetestified, he did pay for grease fittings when he used them.Further,Wallace credibly testified that sometime afterVance took over Hedrick's position, Vance announced thatfrom thenceforth, a work order would be required for everycar.33Wallace testified without contradiction that fromthat time on he paid for all grease jobs on his car atRespondent's store. In short, not only is it clear thatWallace was not guilty of any theft, but I also find thatWallace's greasing of his own car without paying for it wasentirely done with Respondent's permission.The fact that Respondent's asserted case against Wallaceas of September 23, 1970, does not stand up under scrutinyin itself is strongly indicative that Wallace would not havebeen discharged on October 10, 1970,but for his interveningunion activity.So, too, do the strange circumstances and theinconsistent testimony relative to the termination of thisemployee which finally was effected on October 10. Thus,not only does it seem odd that the management atMansfield delayed discharging him for 3 days after itpurportedly received instructions from Chicago, butRespondent has failed to explain why the store manager,who according to Cooke was responsible to make theP.W. Conway, dated November 17, 1968, whichstated,inter aha,thatemployees would not be permitted to work on their owncars in the garagelmrietestifiedthatthis noticeremained posted in a maintenance office (noton anemployee bulletin board) as of October1970 Imrie wasso entirelydiscredited as a witnessthat I am highly skepticalof this testimony In anyevent, however, the evidence reflects thatif this notice did remainposted, itwas disregardedThus, thetestimony reflects that other maintenanceemployeesalso performed workon their cars without awork order Anyrule as reflected on thepurported1968 notice was not enforced,as foundabove, until Vance's announcement later in 1970 that workorders on allcars would thenceforth be required(See alsoTr 1254-55 ) MONTGOMERY WARD & CO., INC.decision, was not consulted or otherwise involved in thedetermination that this employee be discharged.34 Finally,and as further reflecting on Respondent's motives indischargingWallace, I have taken into consideration theotherunlawful conduct found herein resorted to byRespondent in combatting the Union, particularly theextensive unlawful wage increases which were granted tothe employees during the organizational campaign and justprior to the election.In sum, and for all the reasons set forth above, I find thatRespondent's discharge of Wallace on October 10, 1971,was violative of Section 8(a)(3) of the Act.F.The ObjectionsConcerning the Petitioner's objections filed in Case8-RC-8000, Objection I relates to the unlawful dischargeofWallace, Objection 3 relates to unlawful interrogations,and, Objection `4 relates to the granting of unlawful wageincreases.Since the conduct alleged in each of theseobjections is the same as that involved in the unfair laborpractices previously found herein, I find merit in Petition-er's Objections 1, 3, and 4.Petitioner's Objection 2 alleges as follows:The employer during the subject time period heldmeetingsbetween high management officials and smallgroups of employees. In these meetings the employeeswere urged to vote against the union. They wereadvised that the union could do nothing for them andthat anything that would be done for them would bedone by management. Company officials in thesemeetings solicited individual employee grievances andcomplaints including some grievances and complaintson which employees had previously been denied relief.Some grievances were resolved in a manner favorableto the employees while others were promised afavorabledisposition.The employees were furtherpromised by a new manager correction of past mistakesand mistreatment of employees if they would voteagainst the union and thereby allow the new managerto "work things out by himself."With respect to the above objection, I have previouslyrelated how Frockt came to Mansfield on October 5 and 6,atwhich time he initiated the granting of wage increases,and how he subsequently returned and held meetings withindividual groups of employees on November 17, 18, 19,and 20. In addition to this activity, it is undisputed that onOctober 8, 9, and 12, 1970, Store Manager Levengood alsoheld meetings (several on each day) with different groupsof employees.It isfurther undisputed that Richard Beech,who succeeded Levengood as store manager sometime inNovember 1970, held additional meetings with groups ofemployees on November 30 and December 1 and 2, 1970.Considering the large number of employees who testified,the testimony concerning the Beech and Levengoodmeetingswas rather fragmentary. However, the generalpurpose and tenor of these meetings was best described byPamela Putnam, a service clerk in appliance service, whose34Moreover, although Welch testified that it wasshewho customarilynotified employees when they were discharged, it is another peculiarity thatshe did not do this in Wallace's case Further, there is no explanation as towhyLevengood, who according to Welch reported the Cooke conversation531testimony I credit. Concerning the Levengood meetings,Putnam testified as follows:He [Levengood] wanted to know if any of us hadany problems or gripes and if he could help solve them.And, there was an open discussion of the group of thedepartment and they brought up the problems theywere having in the departments and discussing them. . . . Really I listened to them [the problems broughtup] but I don't really recall. Because they werecompletely- . . . well, it did not have to do with ourdepartment. He said he would see what he could do. Iremember him say this because some people were reallyupset.But I really don't remember . . . . The onlything I asked him about was the schedule, and I askedifwe could fix it so we would only go to one area onetime a week . . . . He said that it was difficult to havemore than one day but that he would see what he coulddo.Concerning the Beech meeting which she attended,Putnam testified:When he [Beech] came in-he was very nice. He wascompletely different from Mr. Levengood to me, hispersonality. And, he said he couldn't help us get someof our problems solved. And, he said he would see whathe could do to help the employees. He was veryfriendly to all of us, very outgoing. You really believedhe would do everythingin hispower to help you ... .They [the employees] all talked. This was more of a getto know you meeting than getting into and raising anyproblems at this time. He was brand new at the store,he did not know any of us.Employee Jimmie Miller recalled that at the Levengoodmeeting which he attended the employees brought upvarious "gripes," including complaints about the wagescale.Concerning the latter,Miller testified that Leven-good stated that the "maximum (rates) were awfully low insome fields and they were going to be revised"; also that acomparative wage survey was being currently undertaken.Concerning the Beech meetings, Miller testified Beechstated that "he was going to get the store and managementrelationship better, doing this, we would have a better storeand we would get along as one big family"; and that "hefelt his hands would be tied more or less more with theunion than without the union."Employee Gerald Myers, who attended a Levengoodmeeting, testified that Levengood invited the employees toexpress their complaints.He said that the employeesbrought up such matters as the elimination of an employeepicnic; the fact that the employees, not the Company, wererequired to pay for the last Christmas party; that theCompany's commission policy was not fair to the employ-ees;and that employee morale was low. Myers furthertestified that Levengood took written notes of the employ-ees' complaints and that he stated that "he was truly tryingto work these problems out." The foregoing testimony ofMyers, all of which is uncontroverted, is credited.From the heretofore set forth testimony concerning theto him at about 5 30 p in on Wednesday,October7, didnot take any actionat this time it is undisputed that Wallace worked that date,his hours beingfrom about 4to 9pin 532DECISIONSOF NATIONALLABOR RELATIONS BOARDFrockt meetings it is clear, and I find, that during thesemeetings numerous employees voiced complaints abouttheirwages and that in response thereto Frockt promisedto adjust these grievances. It is indeed a fact that thesepromiseswere subsequently accomplished. From thetestimony set forth above, it is equally clear that, during 3days of meetings with groups of employees, Store ManagerLevengood invited the employees to speak up about theirvarious grievances, gripes, or complaints.When theemployees did express complaints pertaining to their wagesand working conditions, Levengood took note of them andadvised the employees that he would "see what he coulddo" and that he would "try to work these problems out."It is well settled that the aforesaid conduct of Frockt andLevengood during the critical period interfered with theemployees' freedom of choice in the selection of abargaining representative. Accordingly, and to the extentindicated, I findmerit in Petitioner's Objection 2.35In view of the bargaining order hereinafter recommend-ed, it is recommended that the election in Case 8-RC-8000be set aside and that set aside and that the said proceedingbe dismissed.V. THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent unlawfully dischargedDavid Wallace, I shall recommend that Respondent offerhim immediate and full reinstatement to his former orsubstantially equivalent position and make him whole forany loss of pay he may have suffered by reason of thediscrimination practiced against him, by payment to himof a sum equal to that which he normally would haveearned from the date of his discrimination to the date ofreinstatement, less net earnings during said period, if any.The backpay provided herein shall be computed inaccordance with the Board's formula set forth in F. W.Woolworth Company,90 NLRB 289, with interest thereonat the rate of 6 percent per annum computed in a mannerdescribed inIsis Plumbing & Heating Co.,318 NLRB 716.In view of the nature and extent of the unfair laborpractices herein found, I deem it necessary and appropriateto recommend a broad cease-and-desist order.G.The Refusal toBargainAs detailed above, Respondent here engaged in seriousviolations of Section 8(a)(1) and (3) of the Act, which werecalculated to defeat the Union's organizational effort andto undermine its representation status among the employ-ees. It is my view that these unfair labor practices were sosevere and pervasive that the invocation of traditionalremedies affords no guarantee that an election will providea more accurate index of the employee sentiment than theauthorization cards executed by a majority of employees.Accordingly, I conclude and find that, by refusing theunion's bargaining request and thereafter engaging in theaforesaidunfair labor practices, Respondent violatedSection 8(a)(5) of the Act, and that a bargaining order isnecessary and appropriate to protect the majority senti-ment expressed through authorization cards and otherwiseremedy the violations committed.N.L.R.B. v. GisselPacking Co.,395 U.S. 575.Ifurther find that by unilaterally instituting wageincreaseswithout bargaining with the Union at a timewhen the Union represented a majority of the employees,Respondent violated Section 8(a)(5), as well as Section8(a)(1) of the Act.N.L.R.B. v. Bennie Katz,369 U.S. 736.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with Respondent's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1.Montgomery Ward & Company, Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.RetailClerksUnion LocalNo. 31, Retail ClerksInternational Association,AFL-CIO,is a labor organiza-tion within the meaning of Section2(5) of the Act.3.The followingemployees constitute a unit appropri-ate for the purpose of collective bargaining within themeaning of Section 9(a) of the Act:All full-time and regular part-time employees employedat the Employer'sMansfield,Ohio,retail store and initsLongview warehouse,including the employees of theauto service center,but excluding the employees of thelicensed hearing aid department,all department man-agers,managerial employees, confidential employees,professional employees,guards,and supervisors asdefined inthe Act.4.At all times since October13, 1970,the Union hasbeen the dulydesignated bargaining representative of theemployees in the aforesaid collective bargaining unit.5.By refusing on and afterOctober 13, 1970, to bargainwith the Unionas the exclusive representative of theemployees in the appropriate unit,Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act.6.By discriminating in regard to the hire and tenure ofemployment of David Wallace,therebydiscouragingmembership in the Union, the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.7.By the foregoing conduct,and byinterfering with,restraining,and coercing its employees in the exercise ofrightsguaranteed by Section7 of the Act,Respondent has35The conduct of Levengood, described above, was not alleged to be inviolation of Sec. 8(a)(1) of the Act Accordingly, I make no such finding MONTGOMERY WARD & CO., INC.engaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, upon the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby make thefollowing recommended: 36ORDERRespondentMontgomery Ward & Company, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully promising or granting wage increases forthepurposeofundermining the Union; unlawfullygranting economic benefits without first consulting withand bargaining with the Union.(b) Coercively interrogating employees concerning theirunion membership and activities.(c)Discouraging membership in Retail Clerks UnionLocalNo. 31, Retail Clerks International Association,AFL-CIO, or any other labor organization, by dischargingemployees or otherwise discriminating with respect to theirhire or tenure of employment.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to loin or assistthe above-named Retail Clerks Union, or any other labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all suchactivities.(e)Refusing to recognize or bargain collectively withRetail Clerks Union Local No. 31, Retail Clerks Interna-tional Association, AFL-CIO, as the exclusive representa-tive of the employees in the appropriate unit set forth in theconclusions of law above.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named Retail Clerks Union as the exclusive bargaining36 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes31 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted by533representative of all its employees in the appropriate unitset forth above, with respect to rates of pay, wages, hoursof employment, or other terms of employment and, if anunderstanding is reached, embody such understanding in asigned agreement.(b) Offer to David Wallace immediate and full reinstate-ment to his former job or, if this job no longer exists, to asubstantially equivalent position and make him whole forany loss of pay he may suffer as a result of thediscrimination practiced against him, in the manner setforth in the section of this Decision entitled "TheRemedy."(c)NotifyDavidWallace, if presently serving in theArmed Forces of the United States, of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(d) Preserve and, upon request, make available to theBoard or its agents, for examining and copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto ascertain any backpay due under the terms of thisrecommended Order.(e)Post at its store and facilities in Mansfield, Ohio,copiesof the attached notice marked "Appendix." 37Copies of said notice, on forms provided by the RegionalDirector forRegion 8, after being duly signed byRespondent's representative, shall be immediately postedby it upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 8, in writing,what steps Respondent has taken "to comply herewith.38IT IS FURTHER RECOMMENDED that the election in Case8-RC-8000 be set aside and that the said proceeding bedismissed and also that any unfair labor practices alleged,but not herein found, be dismissed.Order of the National Labor RelationsBoard" shall read "Posted pursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National LaborRelations Board "38 Inthe event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region8, in writing,within 20 days fromthe date of this Order, what steps the Respondenthas takento complyherewith "